
	
		I
		112th CONGRESS
		2d Session
		H. R. 6121
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Shuster, Mr. Cummings,
			 Mr. Dold, Mr. Lewis of Georgia,
			 Mr. Young of Alaska,
			 Mr. Chandler,
			 Mr. Cooper,
			 Mr. Tiberi,
			 Mr. Rooney,
			 Mr. Critz,
			 Ms. Edwards,
			 Mr. Walz of Minnesota,
			 Mr. Yarmuth,
			 Ms. Eshoo,
			 Mr. Sires,
			 Ms. Zoe Lofgren of California,
			 Mr. Towns,
			 Mr. McDermott,
			 Mr. Serrano,
			 Ms. Matsui,
			 Mr. Boswell,
			 Mr. Thompson of California,
			 Mr. Dicks,
			 Mr. DeFazio,
			 Mr. McGovern,
			 Mr. Quigley,
			 Mr. Gene Green of Texas,
			 Mr. Blumenauer,
			 Ms. Sutton,
			 Ms. Pingree of Maine,
			 Mr. Tierney,
			 Mr. Langevin,
			 Mr. Deutch,
			 Ms. Sewell,
			 Mr. Carson of Indiana,
			 Ms. Jackson Lee of Texas,
			 Mr. Israel,
			 Ms. DeGette,
			 Mr. Altmire,
			 Mr. Thompson of Mississippi,
			 Mr. Ruppersberger,
			 Mr. Ackerman,
			 Mr. Bishop of Georgia,
			 Ms. Bass of California,
			 Mr. Perlmutter,
			 Mr. Reyes,
			 Ms. Moore,
			 Mr. Luján,
			 Mr. Hinojosa,
			 Ms. Hahn, Mr. Baca, Ms.
			 Velázquez, Mr. Jackson of
			 Illinois, Mr. Ross of
			 Arkansas, Mr. Marino,
			 Mr. Barletta,
			 Mr. McNerney,
			 Mr. Gerlach,
			 Mr. Dent, Mr. Watt, Mr.
			 Fleischmann, Mr. Hastings of
			 Florida, Mr. Guthrie,
			 Mr. Murphy of Pennsylvania,
			 Mr. Shuler,
			 Mr. Heinrich,
			 Mr. Thompson of Pennsylvania,
			 Mr. LaTourette,
			 Mr. Frelinghuysen,
			 Mr. McHenry,
			 Mrs. Bono Mack,
			 Mr. Doyle,
			 Mr. Turner of Ohio,
			 Mr. Richmond,
			 Mr. Andrews,
			 Ms. Woolsey,
			 Mrs. Maloney,
			 Mr. Welch,
			 Mrs. McCarthy of New York,
			 Ms. Bonamici,
			 Ms. DeLauro,
			 Mr. Murphy of Connecticut,
			 Mr. Courtney,
			 Mr. Capuano,
			 Mr. Grijalva,
			 Mr. Holden,
			 Mr. Clay, Mr. Brady of Pennsylvania,
			 Mr. Rahall,
			 Mr. Bishop of New York,
			 Mr. Fattah,
			 Mr. Carnahan,
			 Mr. Costa,
			 Ms. Loretta Sanchez of California,
			 Mr. Rangel,
			 Ms. Bordallo,
			 Mr. Visclosky,
			 Ms. Richardson,
			 Ms. Clarke of New York,
			 Ms. McCollum,
			 Ms. Kaptur,
			 Ms. Norton,
			 Mr. Larsen of Washington,
			 Mrs. Davis of California,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Connolly of Virginia,
			 Ms. Hochul,
			 Ms. Chu, Mr. Al Green of Texas,
			 Mr. Van Hollen,
			 Ms. Roybal-Allard,
			 Mr. Stark,
			 Mr. Cicilline, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of a Victory for Veterans
		  stamp, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Victory for Veterans Stamp Act of
			 2012.
		2.Victory for
			 Veterans stamp
			(a)In
			 generalTitle 39, United
			 States Code, is amended by inserting after section 414 the following:
				
					414a.Victory for
				Veterans stamp
						(a)In order to provide members of the public
				an opportunity to honor their veterans by supporting veterans’ employment
				programs, to reduce the deficit, and to preserve the vital role of the United
				States Postal Service, the Postal Service shall issue a special stamp (referred
				to in this section as the Victory for Veterans Stamp) in
				accordance with the provisions of this section.
						(b)The Victory for
				Veterans Stamp—
							(1)shall not be valid
				for purposes of postage; and
							(2)shall be offered at a cost equal to 25
				cents.
							(c)(1)The amounts becoming available from the
				sale of the Victory for Veterans Stamp shall be used as follows:
								(A)One-third of such amounts shall be
				transferred to the Department of Veterans Affairs for purposes of funding
				vocational rehabilitation programs for veterans under chapter 31 of title
				38.
								(B)One-third of such amounts shall be
				transferred to the general fund of the Treasury for purposes of deficit
				reduction.
								(C)One-third of such amounts shall be used by
				the Postal Service to satisfy obligations incurred under section 2005.
								(2)Amounts transferred under this subsection
				to an agency under paragraph (1)(A) or (1)(B) shall be made under such
				arrangements as the Postal Service shall by mutual agreement with such agency
				establish in order to carry out the purposes of this section.
							(3)For purposes of this section, the term
				amounts becoming available from the sale of the Victory for Veterans
				Stamp means—
								(A)the total amounts received by the Postal
				Service that it would not have received but for the enactment of this section,
				reduced by
								(B)an
				amount sufficient to cover reasonable costs incurred by the Postal Service in
				carrying out this section, including those attributable to the printing, sale,
				and distribution of the Victory for Veterans Stamp under this section, as
				determined by the Postal Service under regulations that it shall
				prescribe.
								(d)Amounts transferred under subsection
				(c)(1)(A) to the Department of Veterans Affairs shall not be taken into account
				in any decision relating to the level of appropriations or other Federal
				funding to be furnished in any year to the Department.
						(e)The Victory for Veterans Stamp shall be
				made available to the public beginning on such date as the Postal Service shall
				by regulation prescribe, but in no event later than 6 months after the date of
				the enactment of this section.
						(f)The Postmaster General shall include in
				each report rendered under section 2402 information concerning the operation of
				this section.
						.
			(b)Conforming
			 amendmentThe table of
			 sections for title 39, United States Code, is amended by inserting after the
			 item relating to section 414 the following:
				
					
						414a. Victory for Veterans
				stamp.
					
					.
			
